In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated October 25, 1986, which denied her motion, inter alia, to compel the defendant to produce certain witnesses with personal knowledge of the accident for an examination before trial.
Ordered that the order is affirmed, without costs or disbursements.
Special Term (Vaccaro, J.), by order dated January 22, 1982, directed that an examination before trial of all parties was to be held on or about February 25, 1982. In April 1985 the appellant’s counsel moved to strike the defendant’s answer, or, in the alternative, to compel it to produce the dispatcher, conductor and motorman of the train involved in the accident. That motion was denied and this appeal ensued.
Special Term did not abuse its discretion in denying the motion, brought more than three years after the court-directed deposition date. Further, it is apparent that the only alleged employee of the defendant with personal knowledge is no longer employed by the defendant. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.